            Case 1:21-mj-01956-TMD Document 3 Filed 07/15/21 Page 1 of 22

                                                                               1:21-mj-1956 to -1957 TMD


                AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

       I, Rachel S. Corn, a Special Agent (SA) with the Federal Bureau of Investigation (FBI),

Baltimore Division, Baltimore, Maryland, being duly sworn, depose and state as follows:

       1.       I have been a SA with the FBI since May 2006. Since September 2006, I have

primarily investigated federal violations concerning child pornography and the sexual exploitation

of children. I have gained experience through training in seminars, classes, and daily work related

to conducting these types of investigations. Specifically, I have received FBI Crimes Against

Children training, FBI Innocent Images Online Undercover training, and FBI Peer-to-Peer

Network Online Investigation training. I have participated in the execution of numerous search

warrants, of which the majority have involved child exploitation and/or child pornography

offenses. Many of the child exploitation and/or child pornography search warrants resulted in the

seizure of computers, cell phones, magnetic storage media for computers, other electronic media,

and other items evidencing violations of federal laws, including various sections of Title 18, United

States Code § 2252A involving child exploitation offenses. I have also participated in the

execution of numerous search warrants for online accounts, such as email accounts, online storage

accounts and other online communication accounts related to child exploitation and/or child

pornography. In the course of my employment with the FBI, I have observed and reviewed

numerous examples of child pornography (as defined in 18 U.S.C. § 2256) in all forms of media

including computer media and within online accounts.

       2.       As a federal agent, I am authorized to investigate violations of laws of the United

States and am a law enforcement officer with the authority to execute warrants issued under the

authority of the United States.




                                                 1
            Case 1:21-mj-01956-TMD Document 3 Filed 07/15/21 Page 2 of 22

                                                                           1:21-mj-1956 to -1957 TMD


       3.       This affidavit is made in support of an application for a warrant to search the

following (hereinafter refe              TARGET ACCOUNTS and REPORTS

                a.    The Twitter accounts associated with:

                       1.     lslow7776@gmail.com and Username: AxlJonez;

                       2.     lslow77666@gmail.com and Username: baitsgalore;

                       3.     robotkid143@gmail.com and Username: boyzbait;

                       4.     lslow5566@gmail.com and Username: boyzgalore;

                       5.     lslow7766@gmail.com and Username: boyzheaven1;

                       6.     mariasmith77666@gmail.com and Username: DallasBait;

                       7.     lslow2233@gmail.com and Username: GriffinLuv1;

                       8.     lslow6677@gmail.com and Username: heavenlyguys1;

                       9.     lslow222333@gmail.com and Username: JaxxGriffin;

                       10.    linaslow9988@gmail.com and Username: KellarHeart;

                       11.    msmithz2233@gmail.com and Username: KingTKworld;

                       12.    ryankeely1122@gmail.com and Username: lina54592483;

                       13.    lslow8877@gmail.com and Username: BraxJonez;

                       14.    lslow2334@gmail.com and Username: BraxDamon;

                       15.    phoebekay132@gmail.com and Username: BraxDiamond;

                       16.    Username: BraxLucas;

                       17.    kaylacole7766@gmail.com and Username: CamEvanzz;

                       18.    mkay3973@gmail.com and Username: Marieka38187058;

                       19.    mariasmith12122@gmail.com and Username: AxlDeen;

                       20.    phone number 2035204961 and Username: FinnJaxen;



                                                2
            Case 1:21-mj-01956-TMD Document 3 Filed 07/15/21 Page 3 of 22

                                                                                 1:21-mj-1956 to -1957 TMD


                       21.     phone number 2035204961 and Username: LilySlos; and

                       22.     phone number 2035204961 and Whateve18718239;

             b.    The associated files of Cybertipline Reports 90692565, 90693502,
90693602, and 90693794, that were forwarded to the National Center for Missing and Exploited
Children (NCMEC) by Twitter, Inc.

       4.       The TARGET ACCOUNTS and REPORTS are to be searched for evidence of

violations of Title 18, United States Code, Sections 2251(a) (sexual exploitation of children); Title

18, United States Code, Section 2252A(a)(2) (distribution and receipt of child pornography); Title

18, United States Code, Section 2252A(a)(5)(B) (possession of child pornography); Title 18

United States Code, Section 2261A(2)(b)(cyberstalking); and Title 18 United States Code, Section

2242(b)(coercion and enticement                                     .

       5.       The statements in this affidavit are based in part on information and reports

provided by the Baltimore City Police Department, the Noblesville Police Department, located in

Noblesville, Indiana, on my investigation of this matter, and on my experience and background as

a Special Agent of the FBI. Since this affidavit is being submitted for the limited purpose of

securing a search warrant, I have not included each and every fact known to me concerning this

investigation. I have set forth only the facts that I believe are necessary to establish probable cause

to believe that evidence, fruits, and instrumentalities of the TARGET OFFENSES are located in

the TARGET ACCOUNTS and REPORTS.

             SUMMARY CONCERNING CHILD PORNOGRAPHY, PERSONS WHO
             POSSESS AND COLLECT CHILD PORNOGRAPHY AND HOW USE OF
             COMPUTERS AND THE INTERNET RELATES TO THE POSSESSION,
                 RECEIPT AND DISTRIBUTION OF CHILD PORNOGRAPHY
       6.       Based on my investigative experience related to child pornography investigations,

and the training and experience of other law enforcement officers with whom I have had

discussions, I have learned that individuals who utilize the internet to view and receive images of


                                                  3
         Case 1:21-mj-01956-TMD Document 3 Filed 07/15/21 Page 4 of 22

                                                                                1:21-mj-1956 to -1957 TMD


child pornography are often individuals who have a sexual interest in children and in images of

children, and that there are certain characteristics common to such individuals, including the

following:

               a.      Individuals who have a sexual interest in children or images of children may
receive sexual gratification, stimulation, and satisfaction from contact with children, or from
fantasies they may have viewing children engaged in sexual activity or in sexually suggestive
poses, such as in person, in photographs, or other visual media, or from literature describing such
activity.

                b.     Individuals who have a sexual interest in children or images of children may
collect sexually explicit or suggestive materials, in a variety of media, including photographs,
magazines, motion pictures, videotapes, books, slides and/or drawings or other visual media.
Individuals who have a sexual interest in children or images of children oftentimes use these
materials for their own sexual arousal and gratification. Further, they may use these materials to
lower the inhibitions of children they are attempting to seduce, to arouse the selected child partner,
or to demonstrate the desired sexual acts.

               c.      Individuals who have a sexual interest in children or images of children

video tapes, magazines, negatives, photographs, correspondence, mailing lists, books, tape
recordings, etc., in the privacy and security of their home or some other secure location.
Individuals who have a sexual interest in children or images of children typically retain pictures,
films, photographs, negatives, magazines, correspondence, books, tape recordings, mailing lists,
child erotica, and videotapes for many years.

               d.     Likewise, individuals who have a sexual interest in children or images of
children often maintain their collections that are in a digital or electronic format in a safe, secure
and private environment, such as a computer or cellphone, and surrounding area. These collections

or in online storage, email accounts or other online communication accounts, to enable the
individual to view the collection, which is valued highly.

               e.     Individuals who have a sexual interest in children or images of children also
may correspond with and/or meet others to share information and materials, rarely destroy
correspondence from other child pornography distributors/collectors, conceal such
correspondence as they do their sexually explicit material, and often maintain lists of names,
addresses, and telephone numbers of individuals with whom they have been in contact and who
share the same interests in child pornography. This data is typically in digital format, and often
maintained on computers, cell phones and in online storage, email accounts or other online
communication accounts.

               f.     Individuals who would have knowledge on how to distribute and receive
digital images of child pornography through the use of Peer to Peer networks and other online


                                                  4
            Case 1:21-mj-01956-TMD Document 3 Filed 07/15/21 Page 5 of 22

                                                                              1:21-mj-1956 to -1957 TMD


methods would have gained knowledge of its location through online communication with others
of similar interest. Other forums, such as bulletin boards, newsgroups, IRC chat or chat rooms
have forums dedicated to the trafficking of child pornography images. Individuals who utilize
these types of forums are considered more advanced users and therefore more experienced in
acquiring a collection of child pornography images.

                g.     Individuals who have a sexual interest in children or images of children
prefer not to be without their child pornography for any prolonged time period. This behavior has
been consistently documented by law enforcement officers involved in the investigation of child
pornography.
       7.       Based on my investigative experience related to computer and internet related

child pornography investigations, and the training and experience of other law enforcement

officers with whom I have had discussions, I have learned the following:

                a.      Computers and computer technology have revolutionized the way in which
child pornography is produced, distributed, and utilized. It has also revolutionized the way in
which child pornography collectors interact with each other. Child pornography formerly was
produced using cameras and film (either still photography or movies.) The photographs required
darkroom facilities and a significant amount of skill in order to develop and reproduce the images.
As a result, there were definable costs involved with the production of pornographic images. To
distribute these on any scale also required significant resources. The photographs themselves were
somewhat bulky and required secure storage to prevent their exposure to the public. The
distribution of these wares was accomplished through a combination of personal contact, mailings,
and telephone calls. Any reimbursement would follow these same paths.

              b.     The development of computers, smartphones and the internet have added to
the methods used by child pornography collectors to interact with and sexually exploit children.
Computers, smartphones and the internet serve four functions in connection with child
pornography. These are production, communication, distribution, and storage.

               c.       Mobile devices such as laptop computers, smartphones, iPods, iPads and
digital media storage devices are known to be used and stored in vehicles, on persons or other
areas outside of the residence.

               d.      Smartphones have the capability to access the Internet and store
information, such as videos and images. As a result, an individual using a smartphone can send,
receive, and store files, including child pornography, without accessing a personal computer or
laptop. An individual using a smartphone can also easily plug the device into a computer, via a
USB cable, and transfer data files from one digital device to another. Many people generally carry
their smartphone on their person.

                e.    Child pornographers can now transfer photographs from a camera onto a
computer-readable format. With the advent of digital cameras, the images can now be transferred
directly onto a computer. A device known as a modem allows any computer to connect to another

                                                 5
          Case 1:21-mj-01956-TMD Document 3 Filed 07/15/21 Page 6 of 22

                                                                                   1:21-mj-1956 to -1957 TMD


computer through the use of telephone, cable, or wireless connection. Electronic contact can be
made to literally millions of computers around the world. The ability to produce child pornography
easily, reproduce it inexpensively, and market it anonymously (through electronic
communications) has drastically changed the method of distribution and receipt of child
pornography.

                f.    Child pornography can be transferred via electronic mail or through file
transfer protocols (FTP) to anyone with access to a computer and modem. Because of the
proliferation of commercial services that provide electronic mail service, chat services (i.e.,
                                                 , and online file sharing and storage, the computer
is a preferred method of distribution and receipt of child pornographic materials.

                g.      The Internet and its World Wide Web afford collectors of child pornography
several different venues for obtaining, viewing, and trading child pornography in a relatively
secure and anonymous fashion. Collectors and distributors of child pornography use online
resources to retrieve and store child pornography, including services offered by Internet Portals
such as AOL Inc., Yahoo, and Google, Inc., Facebook, Dropbox, Instagram, among others. The
online services allow a user to set up an account with a remote computing service that provides e-
mail services, file exchange services, messaging services, as well as electronic storage of computer
files in any variety of formats. A user can set up an online storage account from any computer
with access to the Internet. Email accounts, online storage accounts, and other online
communication accounts allow users to save significant amounts of data, including email, images,
videos, and other files. The data is maintained on the servers of the providers, and is occasionally
retained by the providers after the user deletes the data from their account.

                h.      In my recent investigative experience, as well as recent discussions with law
enforcement officers, I know that individuals who collect child pornography are using email
accounts, online storage accounts, and other online communications accounts to obtain, store,
maintain, and trade child pornography with growing frequency, in addition to, or as an alternative
to, the use of personal devices.

               i.      Based on traits shared by collectors, the use of email, online storage
accounts, and other online communication accounts, and the increased storage capacity of
computers and server space over time, there exists a fair probability that evidence regarding the
distribution, receipt and possession of child pornography will be found in the TARGET
ACCOUNTS and REPORTS notwithstanding the passage of time.

               j.      In addition, computer files or remnants of such files can be recovered
months or even years after they have been downloaded onto a hard drive, deleted, or viewed via
the Internet. Electronic files downloaded to a hard drive can be stored for years at little to no cost.
Even when such files have been deleted, they may be recoverable months or years later using
readily available forensic tools.

                k.
the file does not actually disappear; rather, that data remains on the hard drive until it is overwritten
by new data. Therefore, deleted files, or remnants of deleted files, may reside in free space or


                                                   6
             Case 1:21-mj-01956-TMD Document 3 Filed 07/15/21 Page 7 of 22

                                                                                   1:21-mj-1956 to -1957 TMD


slack space that is, in space on the hard drive that is not allocated to an active file or that is unused
after a file has been allocated to a set block of storage space for long periods of time before they
are overwritten.

                 l.

are automatically downloaded into a temporary Internet directory or cache. The browser typically
maintains a fixed amount of hard drive space devoted to these files, and the files are only
overwritten as they are replaced with more recently viewed Internet pages.

               m.      The storage capacity of personal computers has increased dramatically over
the last few years. Common and commercially available hard drives are now capable of storing
over 500 GB of data. With that amount of storage space, an individual could store thousands of
video files and/or hundreds of thousands of image files.

                 n.     Thus, the ability to retrieve residue of an electronic file from a hard drive

system, storage capacity, and computer habits. Since the storage capacity of hard drives has
increased dramatically over the last several years, it is more likely that the above-described
information will be recovered during forensic analysis.
                                    NCMEC CYBERTIPLINE

        8.       The National Center for Missing and Exploited Children (NCMEC) receives

complaints via their Cybertipline from Internet Service Providers (ISPs), Electronic Service

Providers (ESPs), and others. These Cybertipline reports are reviewed by a NCMEC analyst and

forwarded to law enforcement for further investigation on the information provided in the

Cybertipline report.

                                              TWITTER

        9.       Twitter is a microblogging and social networking service where users can

communicate with others through the exchange of quick, frequent messages. Users post and

interact with messages known as "tweets." Tweets may contain photos, videos, links, and text.

Users can send Direct Messages to have private conversations with other users. In addition to text,

you can include a photo, video, or GIF via Direct Message.

                                        PROBABLE CAUSE


                                                   7
           Case 1:21-mj-01956-TMD Document 3 Filed 07/15/21 Page 8 of 22

                                                                                          1:21-mj-1956 to -1957 TMD


        10.      In December 2019, a minor male, born in 2002, advised that after sending sexually

explicit videos and images to the user of the Instagram account associated with

lslow7766@gmail.com             Linamarie6.       and User ID: 10895080946, and Snapchat account

lslow6_5, the user requested the minor to send additional specific images and if he refused, the

user would forward the initial sexually explicit files to                      friends and family.

        11.      In April 2020, another minor male, born in 2006, advised that after sending sexually

explicit videos and images to the user of the Instagram account associated with

lslow6655@gmail.com             Linamarie6.7      and User ID: 18314925887, and Snapchat account

lslow6_5, the user requested the minor to send additional specific files and if he refused, the user

would forward the initial sexually explicit files to                     friends and family.

        12.      On December 16, 2020, United States Magistrate Judge Thomas M. DiGirolamo,

of the District of Maryland, granted search warrants, which were executed the same day, for

numerous Google, Facebook, Instagram, Snapchat, Apple, Dropbox, Kik, TextNow, Pornhub,

Oath, and the following Twitter accounts1:

                          1.       https://twitter.com/Thirstyforsaus1/status/1233203087419924484;
                          2.       User ID: @Thirstyforsaus1;
                          3.       lslow7776@gmail.com;
                          4.       lslow77666@gmail.com;
                          5.       robotkid143@gmail.com;
                          6.       lslow5566@gmail.com;
                          7.       lslow7766@gmail.com;
                          8.       mariasmith77666@gmail.com;
                          9.       lslow2233@gmail.com;
                          10.      lslow6677@gmail.com;
                          11.      lslow222333@gmail.com;
                          12.      linaslow9988@gmail.com;
                          13.      msmithz2233@gmail.com;
                          14.      ryankeely1122@gmail.com;
                          15.      lslow8877@gmail.com; and
                          16.      mkwalsh2015@aol.com;

1
 The Twitter search warrant did not request Twitter to provide Direct Messages. This search warrant is requesting
Twitter to provide Direct Messages associated with the 13 of these accounts (#s 3-15).

                                                        8
         Case 1:21-mj-01956-TMD Document 3 Filed 07/15/21 Page 9 of 22

                                                                            1:21-mj-1956 to -1957 TMD




       13.     On April 20, 2021, United States Magistrate Judge Thomas M. DiGirolamo, of the

District of Maryland, granted search warrants for several Google, Instagram, and Snapchat

accounts, and the residence, person and vehicle of Matthew Keith Walsh                      .   The

residential search warrant was executed on April 21, 2021. A cell phone and laptop were seized

and are still being forensically examined.

       14.     Walsh, born in 1997, was present during the execution of the residential search

warrant and waived his Miranda rights and consented to an interview, in which I participated in,

and which was audio recorded. Walsh advised that his cell phone number was 203-520-4961 and

that no one else used his cell phone or laptop, which were both password protected. Walsh

                                                                                       Walsh was

                                                    L              Walsh said he met minors on

Instagram and asked them for sexually explicit files and the minors sent the files. If the minors

did not want to send the sexually explicit files anymore, Walsh told the minors that they either

send him the files or Walsh would post the              nudes online or send them to the

families. Walsh said that he was not really going to expose the minors. Walsh explained that

he sent the nudes to the         friends on Instagram, took a screenshot, then unsent the message

before the friend saw the nudes. Walsh said he communicated with 14 to 17 years old and that he

estimated that he received pictures from 50 minors and blackmailed 25 of them. Walsh explained

that he did not blackmail all of the minors because he did not need to because those minors

continued to send pictures to Walsh.

       15.     Walsh stated he sold the pornography he obtained from the minors using Twitter.

Walsh did not tell the people he sold the pornography to that it was of minors. People paid Walsh

through PayPal, Venmo and Cash App. Walsh provided people his payment information through


                                                9
          Case 1:21-mj-01956-TMD Document 3 Filed 07/15/21 Page 10 of 22

                                                                                           1:21-mj-1956 to -1957 TMD


messages on Twitter. Walsh sent the people a Mega2 link through Twitter and then deleted the

link after the people saved the files.

files. The minors did not know their pictures were on Twitter or that Walsh sold their pictures.

When asked if Walsh did this for money, Walsh said no, he did it because he was bored and horny.

        16.      Walsh stated he saved the pornography from the minors he received in his Mega

account. Walsh said he saved the files

real name. Walsh provided consent to search his Mega account. In the Mega account there are

folders with various names containing sexually explicit files of numerous males. Many of the files

saved on Mega have the following Twitter usernames written on them: @BraxJonez,

@BraxDamon, @BraxLucas, and @CamEvanzz.

        17.      Throughout the investigation, Google has provided various responses to search

warrants and court orders. Google responses include                                                   Linked By

                               Linked By Creation IP A                        Within those documents, these

additional email addresses were linked to other accounts found to be created, controlled, or used

by Walsh:

                          lslow2334@gmail.com,
                          phoebekay132@gmail.com
                          kaylacole7766@gmail.com
                          mkay3973@gmail.com
                          mariasmith12122@gmail.com

        18.      On May 12, 2021, a grand jury sitting in the district of Maryland returned a six-

count indictment charging Matthew Keith Walsh with Sexual Exploitation of a Minor, Coercion

and Enticement, and Receipt of Child Pornography. (United States v. Matthew Keith Walsh, ELH-

21-0161). On May 14, 2021, Walsh was arrested and has been detained since that time.


2
 Mega is a cloud storage and file hosting service that can be accessed through a website or an app on your mobile
device.

                                                        10
         Case 1:21-mj-01956-TMD Document 3 Filed 07/15/21 Page 11 of 22

                                                                            1:21-mj-1956 to -1957 TMD


       19.     On May 21, 2021, Twitter sent Cybertipline Report 90692565 to NCMEC and

listed the Incident Types                                                                       The

report for 90692565 stated that the Incident Time was 07/30/2020. Twitter

account username BraxDiamond                   User appears to have engaged in apparent child

sexual exploitation activity.   Twitter provided two files with the report. In the Cybertipline

Report, Twitter did not provide information on whether they had reviewed one of the two files

associated with the Cybertipline report.

       20.     On May 21, 2021, Twitter sent Cybertipline Report 90693502 to NCMEC and

listed the Incident Types                                                                       The

report for 90693502 stated that the

account username BraxDamon                 User appears to have engaged in apparent child sexual

exploitation activity.                                          ort. In the Cybertipline Report,

Twitter did not provide information on whether they had reviewed one of the two files associated

with the Cybertipline report.

       21.     On May 21, 2021, Twitter sent Cybertipline Report 90693602 to NCMEC and

listed the Incident Types                                                                       The

report for 90693602 stated that the

account username BraxLucas                 User appears to have engaged in apparent child sexual

exploitation activity.                                               In the Cybertipline Report,

Twitter did not provide information on whether they had reviewed the one file associated with the

Cybertipline report.

       22.     On May 21, 2021, Twitter sent Cybertipline Report 90693794 to NCMEC and

listed the Incident Types                                                                       The



                                               11
         Case 1:21-mj-01956-TMD Document 3 Filed 07/15/21 Page 12 of 22

                                                                           1:21-mj-1956 to -1957 TMD


report for 90693794 stated that the

account username CamEvanzz                User appears to have engaged in apparent child sexual

exploitation activity.                                              In the Cybertipline Report,

Twitter did not provide information on whether they had reviewed one of the two files associated

with the Cybertipline report.

                                      TARGET ACCOUNTS

       23.     Twitter provided the following information in response to administrative

subpoenas for the following accounts:

               a.        Username:          AxlJonez
                         Display Name:          AxlJonez
                         Email:             lslow7776@gmail.com
                         Created Date:      08/22/2019
                         Creation IP:       73.163.147.2
                         Phone Number:      203-520-4961

               b.        Username:          baitsgalore
                         Display Name:          baitsgalore
                         Email:             lslow77666@gmail.com
                         Created Date:      06/06/2019
                         Creation IP:       73.163.147.2

               c.        Username:          boyzbait
                         Display Name:      boyzbait
                         Email:             robotkid143@gmail.com
                         Created Date:      08/24/2019
                         Creation IP:       199.167.137.17

               d.        Username:          boyzgalore
                         Display Name:          boyzgalore
                         Email:             lslow5566@gmail.com
                         Created Date:      07/17/2019
                         Creation IP:       73.163.147.2
                         Phone Number:      970-648-4091

               e.        Username:          boyzheaven1
                         Display Name:      b
                         Email:             lslow7766@gmail.com
                         Created Date:      04/19/2019

                                              12
          Case 1:21-mj-01956-TMD Document 3 Filed 07/15/21 Page 13 of 22

                                                                                          1:21-mj-1956 to -1957 TMD


                          Creation IP:              75.102.135.228

                 f.       Username:                 DallasBait
                          Display Name:             Dallasbaits
                          Email:                    mariasmith77666@gmail.com
                          Created Date:             02/08/2020
                          Creation IP:              45.56.142.125
                          Phone Number:             239-284-42073

                 g.       Username:                 GriffinLuv1
                          Display Name:                GriffinLuv
                          Email:                    lslow2233@gmail.com
                          Created Date:             09/02/2019
                          Creation IP:              71.19.252.144
                          Phone Number:             203-520-0031

                 h.       Username:                 heavenlyguys1
                          Display Name:             heavenlyguys
                          Email:                    lslow6677@gmail.com
                          Created Date:             07/16/2019
                          Creation IP:              73.163.147.2

                 i.       Username:                 JaxxGriffin
                          Display Name:                 JaxxGriffin
                          Email:                    lslow222333@gmail.com
                          Created Date:             08/24/2019
                          Creation IP:              199.167.137.98
                          Phone Number:             970-648-4091

                 j.       Username:                 KellarHeart
                          Display Name:             Kellar Heart
                          Email:                    linaslow9988@gmail.com
                          Created Date:             10/06/2019
                          Creation IP:              104.237.80.82
                          Phone Number:             203-520-4961

                 k.       Username:                 KingTKworld
                          Display Name:             King TK
                          Email:                    msmithz2233@gmail.com
                          Created Date:             09/01/2019
                          Creation IP:              172.102.228.158
                          Phone Number:             705-994-2878

3
 An administrative subpoena was sent to Verizon for the phone number 239-284-4207. Verizon provided the
subscriber information for the account as Kimberly Robbins, 3937 Aquilla Drive, Lakeland, Florida, contact name:
Jakob Robbins.

                                                       13
Case 1:21-mj-01956-TMD Document 3 Filed 07/15/21 Page 14 of 22

                                                      1:21-mj-1956 to -1957 TMD


    l.    Username:         lina54592483
          Display Name:     lina
          Email:            ryankeely1122@gmail.com
          Created Date:     11/01/2019
          Creation IP:      73.163.147.2

    m.    Username:         BraxJonez
          Display Name:     Brax jonez
          Email:            lslow8877@gmail.com
          Created Date:     05/08/2020
          Creation IP:      73.163.147.2
          Phone Number:     2035204961

    n.    Username:         BraxDamon
          Display Name:     Brax Damon
          Email:            lslow2334@gmail.com
          Created Date:     06/11/2020
          Creation IP:      73.163.147.2
          Phone Number:     4102416994

    o.    Username:         BraxDiamond
          Display Name:     Brax Diamond
          Email:            phoebekay132@gmail.com
          Created Date:     07/30/2020
          Creation IP:      73.163.147.2
          Phone Number:     4109247998

    p.    Username:         BraxLucas
          Display Name:     LucasBrax
          Created Date:     09/11/2018
          Phone Number:     5562982515103

    q.    Username:         CamEvanzz
          Display Name:     Cam Evanz
          Email:            kaylacole7766@gmail.com
          Created Date:     12/12/2019
          Creation IP:      104.238.46.173
          Phone Number:     4436026241

    r.    Username:         Marieka38187058
          Display Name:     marie kay
          Email:            mkay3973@gmail.com
          Created Date:     03/26/2021
          Creation IP:      73.172.240.95

    s.    Username:         AxlDeen


                              14
        Case 1:21-mj-01956-TMD Document 3 Filed 07/15/21 Page 15 of 22

                                                                            1:21-mj-1956 to -1957 TMD


                      Display Name:            AxlDeen
                      Email:                mariasmith12122@gmail.com
                      Created Date:         08/24/2019
                      Creation IP:          73.163.147.2
                      Phone Number:         2035204961

              t.      Username:             FinnJaxen
                      Display Name:         axeljames
                      Phone Number:         2035204961
                      Created Date:         09/28/2019
                      Creation IP:          104.238.59.92

              u.      Username:             LilySlos
                      Display Name:         lily slos
                      Phone Number:         2035204961
                      Created Date:         01/19/2020
                      Creation IP:          174.205.3.73

              v.      Username:             Whateve18718239
                      Display Name:         whatever
                      Phone Number:         2035204961
                      Created Date:         01/02/2020
                      Creation IP:          174.205.12.38

                                        CONCLUSION

       24.    Based on the foregoing information, I have probable cause to believe that

contraband, evidence, fruits, and instrumentalities of the TARGET OFFENSES as set forth herein

and in Attachments B1 and B2, are currently contained in the TARGET ACCOUNTS and

REPORTS, more fully described in Attachments A1 and A2. I therefore respectfully request that

search warrants be issued authorizing the search of the accounts described in Attachments A1 and

A2, for the items described in Attachments B1 and B2, and authorizing the seizure and examination

of any such items found therein.



                                                    __________________________
                                                    Special Agent Rachel S. Corn
                                                    Federal Bureau of Investigation



                                               15
        Case 1:21-mj-01956-TMD Document 3 Filed 07/15/21 Page 16 of 22

                                                                            1:21-mj-1956 to -1957 TMD




Affidavit submitted by email and attested to me as true and accurate by telephone consistent with
Fed. R. Crim. P. 4.1 and Fed. R. Crim. P. 41(d)(3) this ____ day of June, 2021.



_______________________________________
HONORABLE THOMAS M. DIGIROLAMO
UNITED STATES MAGISTRATE JUDGE




                                               16
        Case 1:21-mj-01956-TMD Document 3 Filed 07/15/21 Page 17 of 22

                                                                              1:21-mj-1956 to -1957 TMD


                                  ATTACHMENT A1 - Twitter, Inc

       This warrant applies to information associated with the following Twitter, Inc., accounts
associated with the following:

           -   lslow7776@gmail.com and Username: AxlJonez;
           -   lslow77666@gmail.com and Username: baitsgalore;
           -   robotkid143@gmail.com and Username: boyzbait;
           -   lslow5566@gmail.com and Username: boyzgalore;
           -   lslow7766@gmail.com and Username: boyzheaven1;
           -   mariasmith77666@gmail.com and Username: DallasBait;
           -   lslow2233@gmail.com and Username: GriffinLuv1;
           -   lslow6677@gmail.com and Username: heavenlyguys1;
           -   lslow222333@gmail.com and Username: JaxxGriffin;
           -   linaslow9988@gmail.com and Username: KellarHeart;
           -   msmithz2233@gmail.com and Username: KingTKworld;
           -   ryankeely1122@gmail.com and Username: lina54592483;
           -   lslow8877@gmail.com and Username: BraxJonez;
           -   lslow2334@gmail.com and Username: BraxDamon;
           -   phoebekay132@gmail.com and Username: BraxDiamond;
           -   Username: BraxLucas;
           -   kaylacole7766@gmail.com and Username: CamEvanzz;
           -   mkay3973@gmail.com and Username: Marieka38187058;
           -   mariasmith12122@gmail.com and Username: AxlDeen;
           -   phone number 2035204961 and Username: FinnJaxen;
           -   phone number 2035204961 and Username: LilySlos; and
           -   phone number 2035204961 and Whateve18718239;

that are stored at premises owned, maintained, controlled, or operated by Twitter, Inc., a business
with offices located at 1355 Market Street, Suite 900, San Francisco, California 94103.

                                                 .




                                                 1
         Case 1:21-mj-01956-TMD Document 3 Filed 07/15/21 Page 18 of 22

                                                                        1:21-mj-1956 to -1957 TMD


                                   ATTACHMENT A2

                               ITEMS TO BE SEARCHED

       Associated files of Cybertipline Reports 90692565, 90693502, 90693602, and 90693794

that were forwarded to the National Center for Missing and Exploited Children (NCMEC) by

Twitter, Inc.




                                             2
         Case 1:21-mj-01956-TMD Document 3 Filed 07/15/21 Page 19 of 22

                                                                                1:21-mj-1956 to -1957 TMD


                               ATTACHMENT B1 - Twitter, Inc.

    I. Files and Accounts to be produced by Twitter, Inc., between September 11, 2018, to
the present.
        To the extent that the information described in Attachment A1 is within the possession,
custody, or control of Twitter, Inc., including any messages, records, files, logs, images, videos,
or information that have been deleted but are still available to Twitters, Inc., or have been
preserved pursuant to the preservation request made on May 11, 2021, and assigned case #s
0209428133, Twitter, Inc. is required to disclose the following information to the government for
each account or identifier listed in Attachment A1:

       a.     All records or other information stored by an individual using the account,
including address books, contact and friend lists, calendar data, pictures, videos, writings and
files;

        b.       All records or other information regarding the identification of the accounts
described in A, to include full name, date of birth, gender, user name, vanity name, physical
address, telephone numbers, email addresses and other identifiers, records of session times and
durations, the date on which the account was created, the length of service, the types of service
utilized, the IP address used to register the account, log-in IP addresses associated with session
times and dates, account status, alternative e-mail addresses provided during registration, all
screen names associated with subscribers and/or accounts, all account names associated with the
subscriber, methods of connecting, log files, means and source of payment (including any credit
or bank account number), and detailed billing records;

       c.      Logs of tweets sent and received and for any unopened communication saved by a
sender or recipient. Include the meta-data about the tweets;

       d.      All Tweet and retweet content to include all images, videos and other files, to
include deleted tweets and retweets, and associated sent date and timestamp, including all
available metadata concerning these files;

        e.     All direct messages sent and received, to include links, images, videos, deleted
direct messages, and other files and messages and associated sent date and timestamp, including
all available metadata concerning these messages;

        f.      All pictures, memes, gifs, videos, files, links, tweets, messages, and other files
stored, saved, sent, and received within accounts, to include deleted files, and associated sent
date and timestamp, including all available metadata concerning these files;

       g.      Payment information, including billing address, shipping address, and payment
instruments, associated with any Twitter, Inc. services used by the accounts listed in Attachment
A1;

      h.     All information associated with the following Cybertipline reports: 90692565,
90693502, 90693602, and 90693794.

                                                  3
        Case 1:21-mj-01956-TMD Document 3 Filed 07/15/21 Page 20 of 22

                                                                               1:21-mj-1956 to -1957 TMD




II.    Information to be Seized by Law Enforcement Personnel

       a.     Any and all records that relate in any way to the email accounts described in
Attachment A1 which is evidence, fruits, and instrumentalities of violations of Title 18 U.S.C.§ §
2251(a), 2252A(a)(2), 2252A(a)(5)(B), and 2261A(2)(b), specifically that relate to the following:

                1.     Images, videos and other files depicting the production, distribution,
receipt, possession of or access with intent to view child erotica, child pornography, the sexual
exploitation of minors, sexually explicit conduct, and illicit sexual conduct;

                2.     Communications or documentations regarding the production, distribution,
receipt, possession of or access with intent to view child erotica, child pornography, the sexual
exploitation of minors, sexually explicit conduct, and illicit sexual conduct;

               3.      Communication or documentation regarding access to and/or interaction with
minors, to include the enticement of a minor;

               4.      Images depicting the interior or exterior of residences, public establishments, and
vehicles;

               5.      All images, messages, communications, calendar entries, and contacts, including
any and all preparatory steps taken in furtherance of these crimes;

             6.     Communication, information, documentation and records relating to who created,
used, or communicated with the account or identifier, including records about their identities and
whereabouts;

               7.      Evidence of the times the account or identifier listed on Attachment A1 was used;

              8.      All images, messages and communications regarding wiping software, encryption
or other methods to avoid detection by law enforcement;

               9.      Passwords and encryption keys, and other access information that may be
necessary to access the account or identifier listed on Attachment A1 and other associated accounts;

              10.    Credit card and other financial information, including but not limited to, bills and
payment records evidencing ownership of the subject account;

       b.      All existing printouts from original storage which concern the categories identified in
subsection II.A; and

       c.      All "address books" or other lists of contact.

       With respect to the search of the information provided pursuant to this warrant, law
enforcement personnel will make reasonable efforts to use methods and procedures that will locate


                                                 4
        Case 1:21-mj-01956-TMD Document 3 Filed 07/15/21 Page 21 of 22

                                                                              1:21-mj-1956 to -1957 TMD


and expose those categories of files, documents, communications, or other electronically stored
information that are identified with particularity in the warrant while minimizing the review of
information not within the list of items to be seized as set forth herein, to the extent reasonably
practicable.
        If the government identifies any seized communications that may implicate the attorney-
client privilege, law enforcement personnel will discontinue its review and take appropriate steps
to segregate all potentially privileged information so as to protect it from substantive
review. The investigative team will take no further steps regarding any review of information so
segregated absent further order of the court. The investigative team may continue to review any
information not segregated as potentially privileged.




                                                 5
           Case 1:21-mj-01956-TMD Document 3 Filed 07/15/21 Page 22 of 22

                                                                               1:21-mj-1956 to -1957 TMD


                                          ATTACHMENT B2

                                   LIST OF ITEMS TO BE SEIZED

       Any and all files containing a visual depiction of a minor, to include images and videos of

children engaged in sexually explicit conduct as described in 18 U.S.C. § 2256, nude pictures, and

modeling. Communication, information, pictures, videos or documentation that identifies the user

of the account, that indicate a sexual interest in children, that indicates payment information, or

that discuss the selling or purchasing of images and videos of children engaged in sexually explicit

conduct.




                                                 6
